EXHIBIT 3.1 Articles of Amendment to the Third Restated Articles of Incorporation of Ashland Inc. Pursuant to the provisions of KRS Section 271B.10-060, Articles of Amendment to the Third Restated Articles of Incorporation of Ashland Inc., a Kentucky corporation, are hereby adopted: FIRST:The name of the corporation is Ashland Inc. SECOND: The following is the text of the amendment adopted: Articles XII and XIII of the Third Restated Articles of Incorporation are each renumbered as Articles XIII and XIV, respectively, of the Third Restated Articles of Incorporation, as amended, and a new Article XII is added to the Third Restated Articles of Incorporation to read in its entirety as set forth in Article XII of the Third
